Quartarolo-Johanson v Johanson (2015 NY Slip Op 06124)





Quartarolo-Johanson v Johanson


2015 NY Slip Op 06124


Decided on July 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
L. PRISCILLA HALL
SANDRA L. SGROI
BETSY BARROS, JJ.


2013-07940
 (Index No. 201892/10)

[*1]Alison Quartarolo-Johanson, respondent, 
vRoy Johanson, appellant.


Roy Johanson, Oyster Bay, N.Y., appellant pro se.
Jonathan E. Kroll & Associates, PLLC, Garden City, N.Y. (Jason L.M. Wand of counsel), for respondent.

DECISION & ORDER
Appeal from a judgment of divorce of the Supreme Court, Nassau County (Edward A. Maron, J.), entered June 27, 2013. The judgment, insofar as appealed from, upon a decision dated March 14, 2013, made after a nonjury trial, awarded taxable maintenance to the plaintiff in the sum of $1,500 per month, commencing on July 1, 2010, and continuing until June 1, 2015, and failed to award the defendant a separate property credit in the sum of $74,019.45.
ORDERED that the judgment is affirmed insofar as appealed from, with costs.
"[T]he amount and duration of maintenance is a matter committed to the sound discretion of the trial court and every case must be determined on its unique facts" (Mazzone v Mazzone,  290 AD2d 495). Upon our review of the record, we find that the Supreme Court providently exercised its discretion in awarding maintenance to the plaintiff in the sum of $1,500 per month for a period of five years, retroactive to the date of commencement of the action.
The defendant's remaining contentions are without merit.
SKELOS, J.P., HALL, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court